Judgment, Supreme Court, Bronx County (Howard Silver, J., and a jury), entered October 30, 1990, in favor of plaintiffs against defendants, unanimously affirmed, without costs.
*393In this personal injury case in which plaintiff was run over by defendant’s bus, defendants challenge the jury’s verdict. It is clear that their verdict was reasonably based on the evidence presented at trial (Cohen v Hallmark Cards, 45 NY2d 493). In the circumstances, the award of damages, as reduced by the trial court, does not deviate materially from what we consider to be reasonable compensation (CPLR 5501 [c]).
We have considered all other claims and find them to be meritless. Concur — Murphy, P. J., Milonas, Rosenberger and Smith, JJ.